United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Matthew David Marko		:
Application No. 15/260,353			:		
Filing Date: September 9, 2016		:		Decision on Petition
Patent No. 11,078,869				:
Issue Date: August 3, 2021			:
For: Condensing Stirling Cycle Heat Engine	:


This is a decision on a renewed petition under 37 C.F.R. § 1.181 filed January 1, 2022, which requests issuance of duplicate letters patent.

The petition is granted.

A petition under 37 C.F.R. § 1.181 was filed on August 18, 2021.  The petition is not properly signed.  As a result, the Office issued a decision dismissing the petition on December 16, 2021.  The renewed petition was filed on January 1, 2022.  The renewed petition is properly signed.

The renewed petition establishes non-receipt of the original letters patent.  Therefore, the request for issuance of duplicate letters patent is granted.

The Office of Data Management will be informed of the instant decision and duplicate Letters Patent will be issued in due course.

Telephone inquiries related to the petition should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  Any questions concerning delays in the issuance of the duplicate Letters Patent should be directed to the Application Assistance Unit at 571-272-4200.

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions